    Case 21-03020-sgj Doc 99 Filed 07/12/21                 Entered 07/12/21 14:10:21              Page 1 of 4




    LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
    Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
    Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
    555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
    Washington, District of Columbia 20004                 Dallas, Texas 75219
    Telephone: (202) 637-2200                              Telephone: (469) 680-5502

    Jeffrey E. Bjork (pro hac vice)
    Kimberly A. Posin (pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, CA 90071
    Telephone: (213) 485-1234

    Counsel for UBS Securities LLC and UBS
    AG London Branch

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 §                         Case No. 19-34054-SGJ11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020-sgj
                                    Plaintiffs,              §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03020-sgj Doc 99 Filed 07/12/21         Entered 07/12/21 14:10:21      Page 2 of 4




                                NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure made applicable to this proceeding by Rule 9016 of the Federal Rules of Bankruptcy

Procedure, Plaintiffs UBS Securities LLC and UBS AG London Branch (together, “UBS”) in the

above-captioned adversary proceeding (the “Adversary Proceeding”) shall take the deposition of

Scott Byron Ellington, in connection with Plaintiffs’ Motion for a Temporary Restraining Order

and Preliminary Injunction against Highland Capital Management, L.P. (“Highland” or the

“Debtor”) [Adv. Pro. Docket No. 4] (the “Motion”) on July 29, 2021, beginning at 9:30 a.m.

Central Time, or at such other day and time as counsel for UBS, counsel for the Debtor, and Mr.

Ellington agree. The deposition will be taken remotely via an online platform and by use of

Interactive Realtime.

                         [Remainder of Page Intentionally Left Blank]
Case 21-03020-sgj Doc 99 Filed 07/12/21   Entered 07/12/21 14:10:21     Page 3 of 4




Dated: July 12, 2021                      Respectfully submitted,

                                          /s/ Martin Sosland

                                          LATHAM & WATKINS LLP
                                          Andrew Clubok (pro hac vice)
                                          Sarah Tomkowiak (pro hac vice)
                                          555 Eleventh Street, NW, Suite 1000
                                          Washington, District of Columbia 20004
                                          Telephone: (202) 637-2200
                                          Email: andrew.clubok@lw.com
                                                 sarah.tomkowiak@lw.com

                                          Jeffrey E. Bjork (pro hac vice)
                                          Kimberly A. Posin (pro hac vice)
                                          355 South Grand Avenue, Suite 100
                                          Los Angeles, California 90071
                                          Telephone: (213) 485-1234
                                          Email: jeff.bjork@lw.com
                                                 kim.posin@lw.com

                                          BUTLER SNOW LLP
                                          Martin Sosland (TX Bar No. 18855645)
                                          Candice Carson (TX Bar No. 24074006)
                                          2911 Turtle Creek Blvd., Suite 1400
                                          Dallas, Texas 75219
                                          Telephone: (469) 680-5502
                                          Email: martin.sosland@butlersnow.com
                                                 candice.carson@butlersnow.com

                                          Counsel for UBS Securities LLC and UBS
                                          AG London Branch
 Case 21-03020-sgj Doc 99 Filed 07/12/21           Entered 07/12/21 14:10:21        Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Martin Sosland, certify that the foregoing Notice of Deposition was filed electronically

through the Court’s ECF system and served electronically on all parties enlisted to receive service

electronically.

       Dated: July 12, 2021.

                                                     /s/ Martin Sosland
                                                     Martin Sosland
